Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 1 of 11
                                                            United States Courts
                                                          Southern District of Texas
                                                                   FILED
                                                             September 06, 2019
                                                                        
                                                        David J. Bradley, Clerk of Court
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 2 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 3 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 4 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 5 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 6 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 7 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 8 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 9 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 10 of 11
Case 2:19-cv-00258 Document 1 Filed on 09/06/19 in TXSD Page 11 of 11
